IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      :              NO. 687
                                            :
         ORDER AMENDING RULES               :              CIVIL PROCEDURAL RULES
         1910.11, 1910.16-1, 1910.16-2,     :
         1910.16-3, 1910.16-3.1, 1910.16-4, :              DOCKET
         1910.16-6, 1910.18, AND 1910.19, :
         AND RESCINDING RULE 1910.16, :
         OF THE PENNSYLVANIA RULES :
         OF CIVIL PROCEDURE                 :


                                                ORDER

PER CURIAM

       AND NOW, this 28th day of December, 2018, upon the recommendation of the
Domestic Relations Procedural Rules Committee, the proposal having been published
for public comment in the Pennsylvania Bulletin, 48 Pa.B. 4214 (July 21, 2018) and 48
Pa.B. 5831 (September 22, 2018):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 1910.11, 1910.16-1, 1910.16-2, 1910.16-3, 1910.16-3.1, 1910.16-4,
1910.16-6, 1910.18, and 1910.19 of the Pennsylvania Rules of Civil Procedure are
amended, and Rule 1910.16 is rescinded, in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on January 1, 2019.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.